Citation Nr: 1727698	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2011 and November 2012 rating decisions.  The May 2011 rating decision granted service connection for ischemic heart disease effective October 19, 2010 (the date of claim for heart disease).  The November 2012 rating decision found clear and mistakable error in the effective date assigned for ischemic heart disease and assigned an effective date of August 31, 2010 for the grant of service connection (the date VA regulations changed regarding presumptive service connection for ischemic heart disease based herbicide exposure).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  A May 2011 rating decision granted service connection for ischemic heart disease that was initially received by VA on October 19, 2010.

3.  Ischemic heart disease was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.

4.  A November 2012 rating decision, based on a finding of clear and unmistakable error, assigned an effective date on August 31, 2010 for the grant of service connection for ischemic heart disease.

5.  No claim for service connection for ischemic heart disease due to herbicide exposure was received prior to August 31, 2010.



CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010 for the award of service connection for ischemic heart disease, due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.309, 3.326(a), 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for Ischemic Heart Disease

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1 (p), 3.155(a).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  8 C.F.R. § 3.114 (a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2), (3).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here ischemic heart disease/ischemic heart disease.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816 (b)(1)(2) (ischemic heart disease falls under Nehmer as it was included 38 C.F.R. § 3.309 (e) as part of the passage of a liberalizing law).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816 (c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Veteran asserts that the RO should have assigned an earlier effective date than August 31, 2010 for service connection for ischemic heart disease.  Specifically, the Veteran contends that the effective date should be in 2005 when he underwent placement of a LAD stent.  See September 2011 notice of disagreement. 

The Veteran served in the Republic of Vietnam during the Vietnam Era.  On October 19, 2010, VA received a claim in which the Veteran sought service connection for ischemic heart disease (IHD).  In May 2011, the Veteran was service connected for ischemic heart disease.  An effective date of October 19, 2010, the date of receipt of the service connection claim, was assigned.  In a November 2012 rating decision, the RO found clear and unmistakable error in the effective date assigned for ischemic heart disease and established an effective date of August 31, 2010 (the date of the regulation change adding ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents) for the grant of service connection.  The rating decision presumptively service connected ischemic heart disease due to herbicide exposure pursuant to 38 C.F.R. § 3.309 (e). 

The Board finds that nothing in the record can be reasonably viewed as a claim of service connection for heart disease prior to August 31, 2010.  There was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of heart disease.  While the Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, the claim for service connection for heart disease was not received by VA between May 3, 1989 and August 31, 2010; therefore, the effective date of the grant of service connection is determined pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(2). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in March 1970, he did not file a claim for service connection within one year of service separation, he first filed the claim for service connection in October 2010, and an effective date of August 31, 2010 for the grant of service connection for ischemic heart disease was assigned.  As the claim was reviewed by VA within one year of the effective date of the law, the earliest possible effective date for the award of service connection for ischemic heart disease is the same date the change of law went into effect, i.e., August 31, 2010.  38 C.F.R. § 3.114 (a)(1). 

The Veteran testified in March 2017 that he believes VA should have notified him of his eligibility for benefits, thus saving him medical costs from 2005.  Further he would not have lost VA benefits that would have incurred from 2005.  He was completely unaware of his eligibility for benefits.  See Board Hearing Transcript pages 4-8.  The Board is sympathetic to this argument.  Indeed, 38 U.S.C. § 7722, was enacted in March 1970, and is a general outreach statute, providing that VA should inform individuals of their potential entitlement to VA benefits.  However, the General Counsel has determined that the Board itself does not have any authority to permit a retroactive award on the basis of VA's failure to provide notice under 38 U.S.C.A. § 7722.  See VAOGCPREC 17-95.

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than August 31, 2010 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although grateful for the Veteran's honorable service, the Board finds that an effective date prior to August 31, 2010 for the award of service connection for ischemic heart disease, due to herbicide exposure, is not warranted.


ORDER

An earlier effective date, prior to August 31, 2010, for the grant of service connection for ischemic heart disease, due to herbicide exposure, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


